NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               ______________

                     No. 12-3797
                   ______________

               ALLEN L. FEINGOLD,
                                        Appellant
                           v.

     MARIA TESONE; MICHAEL MCGUIRE;
   BUCKLEY, MCGUIRE, MORRIS & SOMMER;
 LEWIS SHARPS; RSZ ORTHAPEDICS; ERIE INS CO

                  _______________

      Appeal from the United States District Court
        for the Eastern District of Pennsylvania
                  (No. 2-12-cv-04695)
      District Judge: Honorable Petrese B. Tucker
                    ______________

      Submitted Under Third Circuit LAR 34.1(a)
                 December 9, 2013

Before: McKEE, Chief Judge, FUENTES and CHAGARES,
                    Circuit Judges

          (Opinion Filed: December 17, 2013)

                   ______________

                      OPINION
                   ______________




                           1
MCKEE, Chief Judge

       Allen Feingold appeals the District Court’s sua sponte dismissal of his action

against the Appellees pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) (2012). We will affirm

substantially for the reasons set forth by the District Court.1

       Since we write primarily for the parties, We need not set forth the underlying facts

or procedural history of this case.

       The District Court granted Feingold’s motion to proceed in forma pauperis

because he satisfied the requirements of § 1915. Feingold v. Tesone, No. 12-4695, 2012

WL 3956662, at *2 (E.D. Pa. Sept. 7, 2012), but the court then dismissed Feingold’s

action pursuant to § 1915(e)(2)(B)(i) because he lacked standing. Id. at *2-3. In sum, the

District Court held that Pennsylvania law does not recognize the assignment of

unliquidated tort claims, such as those brought by Feingold for the Whitsons’s injuries.

Id. at *3.

       In its Memorandum Opinion, the District Court carefully and thoroughly

explained its reasons for holding that unliquidated tort claims are not assignable under




1
  The District Court’s subject matter jurisdiction to hear the case was premised upon
complete diversity. See 28 U.S.C. § 1332. The District Court questioned whether it had
subject matter jurisdiction because it determined that Feingold lacked standing, see infra,
but did not reach the issue given its dismissal on standing grounds. Feingold v. Tesone,
Civ. No. 12-4695, 2012 WL 3956662, at *3 n.5 (E.D. Pa. Sept. 7, 2012) (citing Sinochem
Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 431 (2007)). Because we affirm
substantially for the reasons expressed by the District Court and therefore do not reach
the merits of the case, “we need not decide whether we lack subject matter jurisdiction.”
Gonzalez-Cifuentes v. I.N.S., 253 F. App'x 173, 175 n.2 (3d Cir. 2007) (citing Sinochem,
549 U.S. at 431).
                                              2
Pennsylvania law. The District Court’s well-reasoned analysis adequately and accurately

construed Pennsylvania law, and Appellants’ appeal from that decision is frivolous.

      Accordingly, we will affirm the Order of the District Court dismissing Feingold’s

action substantially for the reasons set forth in its Memorandum Opinion.




                                            3